Case 18-07363-LA11     Filed 01/28/21   Entered 01/28/21 17:05:16    Doc 501   Pg. 1 of
                                          34



 1   Robert R. Barnes
     The Broken-Bench Law Firm
 2   10982 Poblado Road #1621
     San Diego, California 92127
 3   (619) 218-0520
     robertbarn@outlook.com
 4
     Co-counsel for CUKER INTERACTIVE,
 5   LLC, Debtor
 6
 7
                        UNITED STATES BANKRUPTCY COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9
     In re                                        CASE NO. 18-07363-LA11
10
     CUKER INTERACTIVE, LLC,                      Chapter 11
11
                                                  FIRST AND FINAL APPLICATION
12                 Debtor.                        OF THE BROKEN-BENCH LAW
                                                  FIRM, CO-COUNSEL TO THE
13                                                DEBTOR IN POSSESSION, FOR
                                                  ALLOWANCE OF COMPENSATION
14                                                AND REIMBURSEMENT OF
                                                  EXPENSES (JULY 8, 2020,
15                                                THROUGH JANUARY 5, 2021);
                                                  DECLARATION OF ROBERT R.
16                                                BARNES IN SUPPORT
17
                                                  Date: February 25, 2020
18                                                Time: 2:00 P.M.
                                                  Dept: 2
19
                                                  Honorable Louise DeCarl Adler
20
21           The Broken-Bench Law Firm, (the “Firm”), co-counsel to Cuker Interactive,
22   LLC, the former debtor in possession, files its first and final application for
23   allowance of compensation and reimbursement of expenses under section 330 of the
24   Bankruptcy Code. The Firm requests allowance of compensation of $66,600.00 and
25   reimbursement of $159.55 in expenses for the period July 8, 2020, through
26   January 5, 2021, the effective date of Cuker’s confirmed plan of reorganization.
27
28
Case 18-07363-LA11      Filed 01/28/21   Entered 01/28/21 17:05:16      Doc 501   Pg. 2 of
                                           34



 1   Basic Information
 2    Applicant                             The Broken-Bench Law Firm
 3    Client                                Cuker Interactive, LLC, debtor in possession
 4    Petition date                         December 13, 2018
 5    Effective date of employment          July 8, 2020
 6    Date of order approving               September 22, 2020
 7    employment
 8    Period of application                 July 9, 2020, through January 5, 2021
 9
10   The Professional
11    Name                                           Robert R. Barnes
12    Title                                          Principal
13    Bar admissions                                 Illinois, 1985; California, 1989
14    Hours (pre-discount)                                  204.70
15    Fees (pre-discount)                                  71,645.00
16    Fees (requested)                                     66,600.00
17    Hourly rate                                          350
18
19                                        Status of Case
20            Cuker’s plan of reorganization was confirmed by order of the Court entered
21   December 15, 2020. The effective date under the plan was January 5, 2021.
22            Solomon Ward Seidenwurm & Smith, LLP was general reorganization
23   counsel in Cuker’s chapter 11 case and is likewise filing today its final application
24   for compensation. The Solomon Ward application contains much information about
25   Cuker, its chapter 11 case, and the plan: the Wal-Mart litigation and related events
26   and expenses that precipitated Cuker’s chapter 11 filing, the administration of the
27   case, the manifold disputes with Pillsbury Winthrop Shaw Pittman LLP, one of its
28   former lawyers, the terms of the non-impairment payment-in-full-with-interest plan,

                                                 1
Case 18-07363-LA11     Filed 01/28/21   Entered 01/28/21 17:05:16    Doc 501    Pg. 3 of
                                          34



 1   cash on hand, and related items of interest. In this application, rather than repeat all
 2   that information, the Firm focuses on the Firm’s specific role and activities as co-
 3   counsel.
 4                               The Firm’s role as co-counsel
 5         The Solomon Ward team for Cuker is led by Michael D. Breslauer, an
 6   experienced insolvency lawyer who has practiced bankruptcy law in the Southern
 7   District since 1983. The presence of such a skilled lawyer raises the question why
 8   Cuker needed co-counsel, whose primary responsibility would likewise be
 9   chapter 11 issues. The answer begins with the phrase “impaired by Code.” A
10   chapter 11 plan requires an “accepting” class of claims. The usual process can
11   include battles about classification and accusations of gerrymandering. If fewer than
12   all classes accept, the debtor must resort to cram-down. If a claim is disputed, there
13   can be a fight about the allowance of a claim for voting purposes.
14         Cuker (with assistance of counsel) decided to propose a plan that left every
15   class unimpaired. Every class was therefore deemed to accept the plan. And to the
16   extent that Cuker proposed to pay unsecured claims interest at the federal judgment
17   rate, rather than whatever rate those claims might receive outside of bankruptcy, that
18   lower judgment rate was the result of “impairment by Code,” not impairment by the
19   plan itself.
20         That all sounds good, but such a plan was unusual. In addition, a committed
21   opponent to Cuker’s reorganization efforts was a large national (or international)
22   law firm with substantial resources to devote to a battle. As a result, even though
23   Solomon Ward has many talented nonbankruptcy lawyers (some of whom ably
24   assisted Mr. Breslauer on non-reorganization tasks), Solomon Ward recommended
25   that Cuker obtain reinforcements: another experienced reorganization lawyer who
26   could help address the unusual if not unique issues presented by such a plan. Cuker
27   therefore hired the firm as co-counsel, with a focus (not exclusive) on plan issues.
28   Even better, Cuker was able to employ the Firm at a favorable (to Cuker) hourly

                                                 2
Case 18-07363-LA11    Filed 01/28/21   Entered 01/28/21 17:05:16    Doc 501   Pg. 4 of
                                         34



 1   rate. The terms of employment were simply the hours worked at the rate of $350 per
 2   hour, and the Firm did not receive a retainer and has not received any interim
 3   payments.
 4         The United States trustee admonishes bankruptcy professionals to avoid
 5   “duplication, overlap, and inefficiencies,” and the presence in a case of two senior
 6   (1983 J.D., 1985 J.D.) bankruptcy lawyers raises obvious concerns. Solomon Ward
 7   and the Firm worked diligently to minimize the expense to Cuker and the estate.
 8   There was a general (but not always sharp) division of labor. Solomon Ward had the
 9   greater knowledge of Cuker, the Wal-Mart litigation, and the administration of the
10   case, and the Firm was not involved in such matters. When the Firm worked on
11   matters beyond the plan, disclosure statement, and confirmation, it was usually
12   because those matters had a bearing on confirmation. On occasion, of course, the
13   Firm served as a second opinion or sounding board on matters beyond the scope of
14   confirmation.
15         Both professionals also made specific economic concessions. Solomon
16   Ward’s application discusses the significant write-offs it made with respect to many
17   phone conferences between the lawyers. The Firm did likewise on occasion,
18   although the dollar amount is not summed anywhere, and the discount is often
19   simply reflected in the time entry itself. Both professionals made the usual billing-
20   judgment reductions.
21         In addition, as noted, the Firm gave Cuker a substantially discounted rate. As
22   late as 2018, the standard hourly rate for Barnes at his prior firm was $750. In light
23   of Barnes’s education, experience, and seniority, $350 is a bargain. And the Firm
24   went further: it reduced its fee requested from $71,645 (the product of adjusted
25   hours times a favorable rate) to $66,600. In short, both professionals strove to
26   protect Cuker and its creditors and estate.
27                           Services rendered by project category
28         Attached as Exhibit A is a statement of services by category. All services were

                                                   3
Case 18-07363-LA11      Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501   Pg. 5 of
                                           34



 1   rendered by Robert R. Barnes, all at $350 per hour. Attached as Exhibit B is
 2   CSD 1143, which summarizes hours by category. The Firm generally categorized its
 3   services according to the project categories used by Solomon Ward, although given
 4   the limited scope of the Firm’s services, it used only four categories:
 5               Plan/Disclosure Statement
 6               Claims and Objections to Claims
 7               Employment and Compensation of Professionals
 8               Administration
 9   Solomon Ward sometimes used different labels, and it has a category for litigation
10   and appeals. The Firm, however, often put services related to the Pillsbury appeals,
11   for example, in the claims category. Categorization of services is art, not science.
12   Plan and Disclosure Statement: 172.3 hours, $60,305.00
13           Not surprisingly, most of the Firm’s work related to plan confirmation. When
14   the Firm entered the case, Cuker already had a plan and disclosure statement on file.
15   The Firm helped craft the plan into the new, no-impairment model. When the Court
16   decided that a disclosure statement, although unnecessary for solicitation (since no
17   acceptances were needed or solicited), would be useful, the Firm helped draft the
18   plan aspects of the disclosure statement. Notably, substantial other traditional
19   aspects of a disclosure statement, such as background on the debtor, how the debtor
20   arrived in chapter 11, the administration of the case, were prepared by Solomon
21   Ward, since they had the experience in the case and knowledge of the client.
22           The Firm also took the lead on discrete aspects of the confirmation briefing.
23   Solomon Ward addressed most of section 1129 of the Code; the Firm addressed
24   section 1124, including impairment and the non-impairment interest rate. As the
25   Court knows, the non-impairment interest rate has become a hot topic since late
26   2019.
27           This category also includes services that could have been categorized
28   elsewhere, usually under the claims category. But from the Firm’s perspective, the

                                                 4
Case 18-07363-LA11     Filed 01/28/21   Entered 01/28/21 17:05:16    Doc 501    Pg. 6 of
                                          34



 1   Firm dealt (to a limited extent) with claims and claims litigation as they affected (or
 2   should be prevented from affecting) the plan. Cuker’s consistent theme was that the
 3   plan was not the vehicle for “dealing with” Pillsbury’s claim (except as to
 4   postpetition interest): that was the purpose of the arbitration, as to which the Court
 5   had granted relief from stay. One result of the Firm’s approach to categorizing
 6   services is that more services were allocated to the plan/DS category and less
 7   elsewhere.
 8   Claims and Objections: 26.2 hours, $9,170.00
 9         This category is assistance, not primary responsibility, for some of the claims
10   litigation, including the Pillsbury appeals: Pillsbury, Henry, Shults, Wolfe. These
11   claims had direct effects on the plan. For example, before the Henry settlement, the
12   expectation was that a portion of the claims ostensibly secured by the Wal-Mart
13   Judgment Account (Henry, Pillsbury, Shults) would be unsecured, because the
14   collateral would be exhausted. As Henry and Shults settled, more collateral
15   potentially became available for Pillsbury (if, in fact, Pillsbury had a lien on the
16   funds). The Firm drafted Cuker’s response to Pillsbury’s emergency motion for a
17   stay pending appeal. The Firm had no responsibility for the substantive issues on
18   appeal—that was in the capable hands of the Solomon Ward appeal team—but the
19   Firm dealt with the stay because of its connection to the plan.
20   Fees: 4.0 hours, $1,400.00
21         This category contains the work on the application to approve the Firm’s
22   employment, including supplemental work to respond to concerns from the United
23   States trustee. The Firm has not charged for preparing this application for
24   compensation.
25   Admin: 2.2 hours, $770
26         This category is mandatory calendaring supervision and appropriate review on
27   the background of the case.
28

                                                 5
Case 18-07363-LA11       Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501   Pg. 7 of
                                            34



 1   Expenses
 2         Not surprisingly, given that Solomon Ward was responsible for most of the
 3   administration of the case, the Firm’s expenses are minor. The Firm asks for
 4   reimbursement of expenses of $159.55: $147.45 in printing charges (paid to a third-
 5   party vendor; no in-house mark-up) and $12.10 in PACER charges (same).
 6                                 Allowance under Section 330
 7         The hours included in this application are less than the hours actually
 8   expended, necessarily expended, reasonably expended. The rate is reasonable. As a
 9   result, the Firm believes that the $71,645.00 reflected in the statements is reasonable
10   and allowable under section 330 of the Code. The Firm nevertheless voluntarily
11   reduces its compensation request to $66,600.00. Cuker has approved this requested
12   amount. (Cuker has not reviewed the application or itemized statement of services.)
13         Section 504 of the Code. No understanding exists between the Firm and any
14   other person or entity for the division of fees or expenses requested by this application.
15         WHEREFORE, The Broken-Bench Law Firm asks that this Court enter its
16   order as follows:
17         1.     approving this application and allowing the Firm on a final basis under
18   section 330 of the Bankruptcy Code compensation in the amount of $66,600.00 and
19   reimbursement of expenses in the amount of $159.55 for the period from July 8,
20   2020, through January 5, 2021; and,
21         2.      Granting such other and further relief as the Court deems just and
22   proper.
23   DATED: January 28, 2020
24                                 The Broken-Bench Law Firm
25
26                                 By: /s/ Robert R. Barnes
27                                     Co-counsel for CUKER INTERACTIVE, LLC
28

                                                  6
Case 18-07363-LA11     Filed 01/28/21   Entered 01/28/21 17:05:16    Doc 501    Pg. 8 of
                                          34



 1                      DECLARATION OF ROBERT R. BARNES
 2           I, Robert R. Barnes, declare as follows.
 3         1.     I am a member of the State Bar of California and I am admitted to
 4   practice before this Court. I am the principal of The Broken-Bench Law Firm (the
 5   “Firm”). The Firm is co-counsel to Cuker Interactive, LLC, which until its plan
 6   became effective was the debtor in possession in this chapter 11 case.
 7         2.     I have personal knowledge of all facts set forth in the foregoing
 8   application that relate to the Firm, the services the Firm provided, and the
 9   compensation and reimbursement that the Firm requests. If called as a witness, I
10   could and would competently testify to all of the matters stated in the application. I
11   verify under penalty of perjury all those facts, including as set forth in the exhibits.
12         I declare under penalty of perjury that the foregoing is true and correct.
13   Dated: January 28, 2021
14                                      /s Robert R. Barnes
                                        ROBERT R. BARNES
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
Case 18-07363-LA11      Filed 01/28/21     Entered 01/28/21 17:05:16   Doc 501    Pg. 9 of
                                             34



 1                                      PROOF OF SERVICE
 2          I, Robert R. Barnes, declare as follows:
 3         I am employed in the County of San Diego, State of California; I am over the
     age of eighteen years and am not a party to this action; my business address is 10982
 4   Poblado Rd # 1621, San Diego, CA 92127. On January 28, 2021, I served the
     following document(s):
 5
            FIRST AND FINAL APPLICATION FOR ALLOWANCE OF
 6
            COMPENSATION AND REIMBURSEMENT OF EXPENSES BY
 7          THE BROKEN-BENCH LAW FIRM, CO-COUNSEL TO THE
            DEBTOR IN POSSESSION, FROM JULY 8, 2020, THROUGH
 8
            JANUARY 5, 2021
 9
     on each of the interested parties as follows:
10
     TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
11   (“NEF”) I believe that pursuant to controlling General Order(s) and Local
     Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court
12   via NEF and hyperlink to the document. On January 28, 2021, I checked the
     CM/ECF docket for this bankruptcy case or adversary proceeding and determined
13   that the following person(s) are on the Electronic Mail Notice List to receive NEF
     transmission at the email address(es) indicated below:
14
15         Robert R. Barnes robertbarn@outlook.com,
            phall@allenmatkins.com;bcrfilings@allenmatkins.com
16
           Michael D. Breslauer     mbreslauer@swsslaw.com, wyones@swsslaw.com
17
           K. Todd Curry     tcurry@currylegal.com
18
           Jonathan S. Dabbieri dabbieri@sullivanhill.com,
19          hill@sullivanhill.com;bkstaff@sullivanhill.com;vidovich@ecf.inforuptcy.com;dabbieri@e
            cf.inforuptcy.com
20
           Peter L. Duncan     peterd@psdslaw.com, bonniec@psdslaw.com
21
           Michael T. O'Halloran     mto@debtsd.com, vh@debtsd.com
22
           David Ortiz david.a.ortiz@usdoj.gov,
23          USTP.REGION15@USDOJ.GOV;tiffany.l.carroll@usdoj.gov;abram.s.feuerstein@usdoj.g
            ov
24
           Donald Reid      don@donreidlaw.com
25
           Heather L. Rosing      HRosing@Klinedinstlaw.com, mruiz@klinedinstlaw.com
26
           Gerald N. Sims      jerrys@psdslaw.com, bonniec@psdslaw.com
27
           United States Trustee    ustp.region15@usdoj.gov
28

                                                      8
Case 18-07363-LA11    Filed 01/28/21   Entered 01/28/21 17:05:16    Doc 501    Pg. 10 of
                                         34



 1         Alan Vanderhoff   alan.vanderhoff@vanderhofflaw.com, alanvanderhoff@cox.net

 2         Matthew S. Walker matthew.walker@pillsburylaw.com,
            renee.evans@pillsburylaw.com;firmwidecalendardocket@pillsburylaw.com;
 3
 4   I declare under penalty of perjury that the foregoing is true and correct.

 5   Dated: January 28, 2021           By: /s/ Robert R. Barnes
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 9
        Case 18-07363-LA11    Filed 01/28/21   Entered 01/28/21 17:05:16    Doc 501      Pg. 11 of
                                                 34



 Date       Category                            Description                               Time       Fee

                       Analysis and research on critical plan and confirmation
                       issues: requirement (or not) of disclosure statement in a
                       case where acceptances are not solicited, treatment of
                       secured claims of ostensibly equal priority, nonimpairment
                       of insider claims, nonimpairment interest (rate and
                       calculations) for secured and unsecured creditors),
                       exhaustion of collateral and "flip" to unsecured claim (day-
                       by-day analysis), relationship between confirmation
                       litigation and the arbitration, review and evaluate Chiang
                       number-crunching. Includes phone conference with Mr.
                       Breslauer re requirement for disclosure statement if no
2020-07-08 Plan/DS     acceptances are solicited (0.2)                                        3.7    1,295.00

                       Phone conference with Mr. Breslauer re post-mortem on
                       this afternoon's hearing on MSJ (Pillsbury), how it relates
                       and should relate to Pillsbury's motion to compel
                       arbitration, how it relates and should relate to debtor's
                       plan, amended plan, and confirmation hearing. No charge
2020-07-09 Plan/DS     for monitoring of Pillsbury hearing.                                   0.8     280.00

                       Extended phone conference with Mr. Breslauer re overall
                       plan confirmation strategies, especially in light of objections
                       to confirmation: how to coordinate with Pillsbury adversary
                       proceeding, inevitable appeal, request for stay, how stay
                       pending appeal fits in with plan as proposed; timing of
                       confirmation process, how it must, might, and should be
                       affected by other litigating and need to amend, sensitivity
                       points for negotiation, relationship to post "effective date"
2020-07-10 Plan/DS     business operations.                                                   1.0     350.00



                                           Exhibit A ‐ Plan/DS                                                  1
        Case 18-07363-LA11    Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501    Pg. 12 of
                                                 34




 Date       Category                            Description                            Time       Fee
                       Work on plan strategies, including prepare for Monday
                       conference call with client to discuss confirmation options,
                       review of objections to confirmation, evaluate possible
                       amendments (2.5). Extended phone conference with Mr.
                       Breslauer re strategies, ex parte app to adjust conference
2020-07-12 Plan/DS     schedule, etc. (1.7)                                                4.2    1,470.00
                       Prepare for and participate in conference call with inter
                       alia, Messrs. Atalla and Cuker re plan amendments and
                       confirmation process (1.8). Email to Mr. Breslauer re
2020-07-13 Plan/DS     confirmation strategies (0.8).                                      2.6     910.00


                       Prepare for and participate in phone conferences with Mr.
                       Breslauer re Henry progress, plan, confirmation evidence,
                       how Henry judgment affects allowable number, reserves vs.
                       feasibility, cost of preserving claims back against the
                       lawyers, structure of reply (1.6). Prepare for hearing on
                       motion to confirm plan, particularly incorporating UST's
                       desire for unnecessary disclosure statement and changes to
                       plan, including re exhaustion of collateral (0.9). Brief
2020-07-14 Plan/DS     attention to postpetition operations and feasibility (0.1).         2.6     910.00




                                          Exhibit A ‐ Plan/DS                                                2
        Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501    Pg. 13 of
                                                34




 Date       Category                           Description                            Time       Fee

                       Work throughout the day on confirmation procedures,
                       including revisions as needed to ex parte application to
                       reset confirmation schedule in light of plan amendments,
                       extensive amendments to plan, primarily re unimpairment
                       of all creditors, and evaluate possible settlement with
                       Henry that will free up collateral for plan. Includes phone
                       conferences Mr. Breslauer regarding number-crunching,
                       continuing postpetition profitability, and treatment of
2020-07-15 Plan/DS     priority creditors (0.3).                                          5.3    1,855.00
                       Work on confirmation issues and documents filed today:
                       amended plan, reply in support of confirmation, supporting
                       declarations, ex parte app re confirmation schedule. Review
                       and comment upon plan documents: Atalla dec, Chiang dec,
2020-07-16 Plan/DS     reply, second amended plan.                                        5.0    1,750.00
                       Post-mortem on yesterday's filings re plan, begin
2020-07-17 Plan/DS     preparations for next steps.                                       0.6     210.00

                       Prepare for tomorrow's call with Mr. Breslauer re
2020-07-19 Plan/DS     confirmation, including review "impairment by Code" cases.         0.3     105.00
                       Phone conference with Mr. Breslauer re impairment,
2020-07-20 Plan/DS     confirmation strategies.                                           0.6     210.00




                                          Exhibit A ‐ Plan/DS                                               3
        Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501     Pg. 14 of
                                                34




 Date       Category                           Description                             Time       Fee

                       Prepare for hearing and evaluate communication of
                       consequences of Wal-Mart settlements to client, strategies
                       for teeing up Wal-Mart-creditor settlements, and Pillsbury
                       opposition to expedited confirmation schedule. Includes
                       phone call from Mr. Breslauer re Pillsbury oppo, outreach
                       from Mr. Walker (0.2); conference call with Messrs.
                       Breslauer and Walker re confirmation issues (0.6); follow-
2020-07-21 Plan/DS     up calls with Mr. Breslauer (0.3).                                  3.5    1,225.00

                       Prepare for tomorrow's hearing on plan and continue to
                       work on appropriate revisions, including review tentative re
                       7-23 hearing and order denying ex parte app, attention to
                       drafting and logistics. Includes several phones conferences
                       with Mr. Breslauer regarding Pillsbury discussions, plan
2020-07-22 Plan/DS     and DS issues, logistics (0.8).                                     3.3    1,155.00
                       Two brief phone conferences with Mr. Breslauer re short-
                       term plan/DS issues and schedule, including for DS hearing
2020-07-23 Plan/DS     (no charge).                                                        0.0        0.00

                       Update and email exchange regarding Pillsbury pressure
                       for cash now, how improvement of plan terms relates to
                       Pillsbury arbitration handled by Mr. Prata (0.3). Prepare
                       for DS and required attachments and exhibits, email traffic
                       re same (0.4). Phone conferences with Mr. Breslauer re
                       arbitration connection, preservations of claims against
2020-07-24 Plan/DS     insiders, and feasibility (0.8).                                    1.5     525.00




                                          Exhibit A ‐ Plan/DS                                                4
        Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501      Pg. 15 of
                                                34




 Date       Category                            Description                             Time       Fee
                       Phone conference with Mr. Breslauer re preservation of
                       claims against insiders, plan or DS reference to same (0.2).
                       Attend to number crunching and related items for plan and
2020-07-28 Plan/DS     DS, email traffic re same (0.8).                                     1.0    350.00
                       Attend to settlements or possible settlements with creditors
                       Henry and Schultz, including review and comment on
                       Henry stipulation and evaluate effect on confirmation,
                       especially collateral exhaustion and Pillsbury. Includes two
                       phone conferences with Mr. Breslauer re hiccups, plan
2020-07-29 Plan/DS     effects (no charge).                                                 0.6    210.00
                       Attend to projections and claims analysis, including effects
                       of interest rates, how Henry settlement frees up collateral
                       and affects exhaustion date, classification of claims. Revise
2020-07-30 Plan/DS     plan accordingly.                                                    2.7    945.00
                       Tweaks to plan. Brief attention to updated number-
2020-07-31 Plan/DS     crunching.                                                           0.2     70.00
                       Email exchanges with Mr. Breslauer re Pillsbury discovery
                       on trivial issues, how to address them, how they relate to
                       the fundamental issues (unimpairment, interest rate,
2020-08-01 Plan/DS     feasibility) for confirmation                                        0.2     70.00
                       Review changes to disclosure statement, revise plan
                       accordingly, partly to "separate" the documents in response
2020-08-01 Plan/DS     to UST objection.                                                    2.6    910.00
                       Revise plan, distribute to Mr. Breslauer. Evaluate how
                       forbearance/tolling agreement fits in with confirmation
2020-08-02 Plan/DS     strategies.                                                          0.5    175.00




                                          Exhibit A ‐ Plan/DS                                               5
        Case 18-07363-LA11    Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501      Pg. 16 of
                                                 34




 Date       Category                            Description                              Time       Fee
                       Work on plan and disclosure statement, including
                       additional drafting of plan, review and edits of disclosure
                       statement, and analysis of projections and related financial
                       information. Includes two phone conferences with Mr.
                       Breslauer re documents and preparation for Thursday (0.9)
                       and phone conference with Ms. Chiang re number-
2020-08-03 Plan/DS     crunching (0.3).                                                      4.6    1,610.00
                       Work on disclosure statement and plan (3.0)Includes phone
                       conferences with Mr. Breslauer re needed changes,
                       positioning the plan and disclosure statement (0.6). Henry
                       and Shults settlements: evaluate how Henry and Shults
                       settlements affect the collateral-exhaustion date for the
                       benefit of Pillsbury, Update regarding status of Henry
                       stipulation (last-minute corrections of Henry errors,
                       execution, logistics), which affects plan and DS (0.7). Attend
                       to number-crunching (1.2), including videoconference with
                       Ms. Chiang re, inter alia, effect of Shults settlement on
                       unimpairment issues (0.6) and phone conference with Ms.
                       Chiang re revised projections, effect of the class 3
                       agreements on plan numbers, collateral-exhaustion date,
2020-08-04 Plan/DS     etc. (0.3).                                                           4.7    1,645.00

                       Revise DS. Includes phone conference with Mr. Breslauer,
2020-08-05 Plan/DS     mostly re tweaks to HB "treatment" vs. "settlement" (0.3).            3.0    1,050.00
                       Review projections, last-minute review of disclosure
2020-08-06 Plan/DS     statement and plan before filing.                                     0.3     105.00
                       Research re unimpairment, particularly interest rate and
                       function of DS (1.1). Post-mortem on yesterday's filing of
2020-08-07 Plan/DS     plan and DS, preparations for next step (0.3).                        1.4     490.00



                                          Exhibit A ‐ Plan/DS                                                  6
        Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501     Pg. 17 of
                                                34




 Date       Category                           Description                             Time       Fee
                       Phone conference with Mr. Breslauer about treatment of
                       Pillsbury claim, affected by the plan vs. affected by the
2020-08-10 Plan/DS     adversary proceeding.                                               0.3    105.00

                       Evaluate Pillsbury's renewed expression of intent to take
                       discovery from Ms. Atalla, employee of the debtor, and how
                       plan, disclosure statement, and tolling agreement address
2020-08-12 Plan/DS     the debtor's putative claims against her.                           0.2     70.00
                       Review Pillsbury request for production of documents,
                       submitted ostensibly in connection with plan or disclosure
                       statement, and email evaluation with Mr. Breslauer re
2020-08-14 Plan/DS     appropriate response by the debtor.                                 0.5    175.00
                       Evaluate debtor's response to Pillsbury's RFP, including
                       tentative thinking from Mr. Breslauer, and emails to him
2020-08-19 Plan/DS     and Mr. Atalla re same.                                             1.2    420.00

                       Pillsbury-Plan. Further thinking about Pillsbury treatment,
                       especially in light of recent rulings (no lien). Update
                       regarding status of confirmation discovery, particularly
                       brewing disputes between Pillsbury and nondebtors,
2020-08-21 Plan/DS     avoiding effects on the debtor, especially re confirmation..        1.0    350.00
                       Review email from Mr. Cuker regarding insider claims, how
                       they might be withdrawn, how they might be treated under
2020-08-25 Plan/DS     the plan, and response to Mr. Breslauer.                            0.3    105.00
                       Strategize and plan about confirmation battles, including
                       cost of battles, whether and how they might be reduced,
2020-08-27 Plan/DS     stay prospects, etc.                                                1.1    385.00
                       Attention to how objections to claims (not handled by
2020-08-28 Plan/DS     BBLF) affect confirmation issues. (No charge.)                      0.0      0.00



                                          Exhibit A ‐ Plan/DS                                              7
        Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501      Pg. 18 of
                                                34




 Date       Category                            Description                             Time       Fee
                       Strategize regarding confirmation issues, including two
                       phones with Mr. Breslauer re themes, legal (but not
                       practical) limited role of Pillsbury, impairment (0.5),
2020-08-31 Plan/DS     continue unimpairment research (0.2).                                0.7     245.00

                       Intake of objections to DS from Wolfe Law Group and
                       Pillsbury, and evaluate whether nonsubstantive changes
                       can resolve the creditor's concerns. Includes two phone calls
2020-09-03 Plan/DS     from Mr. Breslauer re these objections (0.3).                        1.3     455.00
                       Work on reply ISO DS and appropriate changes to plan and
2020-09-04 Plan/DS     DS documents.                                                        0.5     175.00
                       Phone conference with Mr. Atalla (60 minutes; no charge)
                       about theme for DS changes and hearing. Continue to work
2020-09-05 Plan/DS     on reply and consider objections (0.4).                              0.4     140.00
                       Work on reply ISO DS and required changes to the plan
2020-09-07 Plan/DS     and DS.                                                              1.0     350.00

                       Prepare for and participate in extended phone conference
                       with Mr. Breslauer re comprehensive punch list to prepare
2020-09-07 Plan/DS     for hearing on disclosure statement, changes needed.                 3.0    1,050.00
                       Review and comment on Husch Blackwell settlement
                       paperwork (0.2). Strategize re dealing with objections to
2020-09-08 Plan/DS     DS, many of which are not "disclosure" per se (0.5).                 0.7     245.00
                       Phone conference with Mr. Breslauer re themes for reply,
                       DS changes. (11 minutes; no charge.) Email to Mr.
                       Breslauer re alteration of rights "not by plan," related
2020-09-09 Plan/DS     unimpairment analysis.                                               0.4     140.00
2020-09-09 Plan/DS     Revise plan and DS                                                   2.4     840.00




                                          Exhibit A ‐ Plan/DS                                                 8
        Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16    Doc 501     Pg. 19 of
                                                34



 Date       Category                           Description                           Time          Fee
                       Work throughout the day on reply ISO DS and changes to
                       plan and DS, consideration of appeal strategies if necessary,
                       and review documentation to support all the above. Follow
                       up regarding today's filing of reply. (Courtesy discount of
2020-09-10 Plan/DS     0.5.)                                                            8.0        2,800.00

                       Address further changes to DS, make revisions. Includes
                       phone conference with Mr. Breslauer re changes (0.1),
                       phone conferences with Messrs. Atalla and Breslauer re
                       same, particularly re updated treatment of Pillsbury in
                       light of court rulings in the adversary, plan "neutrality" in
                       light of arbitration process (1.3), phone conference with Mr.
2020-09-11 Plan/DS     Breslauer re further Pillsbury issues (0.1).                         3.2    1,120.00
                       Email to and phone conference with Mr. Breslauer re DS
                       resolution regarding Pillsbury payments, additional
                       changes needed, plan alternatives and alternative plans
2020-09-13 Plan/DS     (0.6). Revise plan (2.5).                                            3.1    1,085.00

                       Review and revise Breslauer tweaks re Pillsbury treatment,
2020-09-14 Plan/DS     phone conference with Mr. Breslauer re same.                         0.6     210.00

                       Prepare for Thursday's hearing on the DS, including assist
                       in putting the documents into final shape for today's filing,
                       evaluate additional changes, if any, in light of tentative
                       ruling, and work on plan and DS logistics, mostly with an
2020-09-15 Plan/DS     eye to sharpening the confirmation disputes.                         3.1    1,085.00
                       Phone conference with Mr. Breslauer re tomorrow's hearing
2020-09-16 Plan/DS     on DS, scheduling (20 mins).                                         0.3     105.00
                       Prepare for and participate in this afternoon's hearing on
2020-09-17 Plan/DS     DS, including post mortem.                                           5.3    1,855.00



                                          Exhibit A ‐ Plan/DS                                                 9
        Case 18-07363-LA11    Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501     Pg. 20 of
                                                 34




 Date       Category                             Description                            Time       Fee
                       Post-hearing follow-up on plan and DS, prepare for
2020-09-19 Plan/DS     confirmation                                                         1.5     525.00
                       Post-hearing follow-up on plan and DS, prepare for
                       confirmation, including two extended phone conferences
                       with, among others, Mr. Atalla (total time for calls, approx
2020-09-19 Plan/DS     3.8 hours; billed at 3.0).                                           4.7    1,645.00

                       Work on preparations for confirmation, including pulling
                       together the plan "solicitation" package, service issues,
                       evidence to support feasibility, reserves. Includes two phone
2020-09-21 Plan/DS     calls from Mr. Breslauer regarding the above (0.4)..                 1.1     385.00

                       Updates regarding confirmation process, including DS
                       order, status of arbitration and residue of action against
2020-09-23 Plan/DS     Wal-Mart (injunctive relief) as they affect feasibility.             0.6     210.00

                       Phones conferences with Mr. Breslauer (0.2), Messrs.
                       Breslauer and Atalla and Ms. Chiang (1.1), and Mr.
                       Breslauer (0.3), all regarding plan preparations, including
                       feasibility (and stay), and most especially including cash
                       needs on the effective date and thereafter until all allowed
2020-09-24 Plan/DS     claiims are paid. Related work re same.                              1.7     595.00
                       Phone call from Mr. Breslauer re confirmation strategies,
2020-09-26 Plan/DS     litigation and settlement options.                                   0.2      70.00
                       Evaluate challenges for confirmation, strategies, email to
2020-09-27 Plan/DS     Mr. Breslauer re same.                                               0.5     175.00
                       Work on confirmation documents to be updated and filed
2020-10-02 Plan/DS     October 7.                                                           2.4     840.00




                                          Exhibit A ‐ Plan/DS                                                 10
        Case 18-07363-LA11    Filed 01/28/21   Entered 01/28/21 17:05:16    Doc 501     Pg. 21 of
                                                 34



 Date       Category                            Description                              Time       Fee

                       Continue to work on confirmation documents, including
                       Atalla declaration, Chiang number crunching. Evaluate
                       post-ED compensation, prospects for settling confirmation-
                       only issues.. Includes phone conference with Ms. Chiang
2020-10-03 Plan/DS     about number-crunching (1.3).                                         4.0    1,400.00
                       Work on confirmation papers, especially Atalla dec,
                       particularly for feasibility and good faith, Chiang dec, plan,
                       DS, and rest of plan package. Includes three phone
                       conferences with Ms. Chiang re number-crunching and her
                       declaration (feasibility, nonimpairment) (1.2, reflects 15-
2020-10-04 Plan/DS     minute discount).                                                     4.9    1,715.00
                       Further work on plan documents, including plan, DS, and
                       Atalla dec, number-crunching, and brief. Includes phone
2020-10-05 Plan/DS     conference with S. Chiang (0:51) re numbers.                          3.3    1,155.00

                       Work on documents due tomorrow for filing, particularly
                       Atalla and Chiang decs, brief. Includes phone conferences
                       throughout the day with Messrs. Atalla and Breslauer and
                       Ms. Chiang as needed to discuss evidentiary support and
2020-10-06 Plan/DS     presentation (2.0; discounted by more than 1.0 hour).                 5.4    1,890.00
2020-10-07 Plan/DS     Finalize brief and other plan documents. File.                        4.0    1,400.00
                       Follow-up re yesterday's filing, including confirm NEF
2020-10-08 Plan/DS     issues, begin work for confirmation hearing                           0.5     175.00
                       Follow up regarding plan logistics, getting everything
2020-10-13 Plan/DS     squared away on the court docket.                                     0.1      35.00

                       Phone conference with Mr. Breslauer regarding how
                       Pillsbury appeal, Pillsbury discovery, and Wolfe objection
2020-10-14 Plan/DS     all might relate to confirmation process and timing                   0.2      70.00



                                           Exhibit A ‐ Plan/DS                                                 11
        Case 18-07363-LA11    Filed 01/28/21   Entered 01/28/21 17:05:16    Doc 501      Pg. 22 of
                                                 34



 Date       Category                            Description                               Time       Fee
                       Review and comment on status report for appeal (relevant
2020-10-15 Plan/DS     to timing and confirmation issues).                                    0.7    245.00
                       Phone conference with Mr. Breslauer re recently filed
                       status report for appeal, how appeal relates to the likely
                       confirmation process, Pillsbury focus for confirmation. Brief
                       review of Pillsbury's response to report, email to Mr.
2020-10-21 Plan/DS     Breslauer re same.                                                     0.2     70.00
                       Attend to confirmation issues, including phone conference
2020-10-27 Plan/DS     with Mr. Breslauer re likely scope of reply.                           0.1     35.00

                       Review and comment on draft objection to Torrey Partners
                       claim, emails to Mr. Breslauer re same. (Billed to plan
                       category, because my interest is primarily how the timing of
                       the objection relates to the confirmation process.) (Actual
2020-10-27 Plan/DS     time approximately 0.9. Courtesy discount of 0.7 hours.)               0.2     70.00
                       Phone conference with Mr. Breslauer re logistics of
                       confirmation preparation and hearing, particularly in light
2020-10-29 Plan/DS     of COVID-19 restrictions.                                              0.3    105.00
                       Research re unimpairment interest rate, including newest
2020-10-30 Plan/DS     Ultra Petroleum decision.                                              0.2     70.00
                       Phone conference with Mr. Breslauer re WLG discussions,
                       including timing of reply, confirmation objections, Pillsbury
                       objections re interest rate and other confirmation
2020-11-02 Plan/DS     challenges.                                                            0.2     70.00
                       Phone conference and email exchange with Mr. Breslauer re
                       today's status conference on the appeal (relevant to issues
                       teed up for confirmation, Pillsbury strategies re
2020-11-03 Plan/DS     confirmation), timing, WLG issues                                      0.2     70.00
                       Initial review of Pillsbury objection to confirmation, begin to
2020-11-04 Plan/DS     outline reply, brief review of WLG objection.                          0.3    105.00



                                           Exhibit A ‐ Plan/DS                                                12
        Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501      Pg. 23 of
                                                34



 Date       Category                           Description                              Time       Fee

                       Prepare for, including review of opposition and further work
                       on reply, and conference call with Messrs. Atalla and
                       Breslauer re yesterday's objections and reply due next
2020-11-05 Plan/DS     week, strategies for November 18 confirmation hearing.               1.3     455.00
                       Respond to email inquiry from Mr. Atalla regarding
2020-11-07 Plan/DS     confirmation-hearing logistics.                                      0.1      35.00

                       Work on reply brief and related preparations for
                       confirmation. Includes phone conference with Mr. Breslauer
                       regarding logistics (1.1), second phone conference with him
                       re same (more than 0:30; no charge), and phone conference
                       with Mr. Curry regarding obviating plan objections and
2020-11-09 Plan/DS     rolling into claims process (0.4).                                   3.0    1,050.00
2020-11-10 Plan/DS     Review and comment on "Breslauer portion" of reply.                  0.5      175.00
                       Work on and finish reply. Attend to preparations for
2020-11-11 Plan/DS     confirmation hearing.                                                5.7    1,995.00
                       Prepare for next week's confirmation hearing, including
                       evaluate evidentiary issues for debtor's case in chief,
                       evidentiary issues for objecting creditors (i.e., Pillsbury),
                       Emails with the court regarding logistics for next
                       Wednesday's confirmation hearing by Zoom
2020-11-12 Plan/DS     videoconference. Related preparations.                               0.9     315.00

                       Phone conference with Mr. Breslauer re Pillsbury document
                       production, expanded witness list, and possible delays in
2020-11-13 Plan/DS     arbitration, use at confirmation hearing next week.                  0.1      35.00
                        Review arbitration case management order, relevant to use
                       of arbitration issues at confirmation hearing, bells and
2020-11-14 Plan/DS     whistles for plan.                                                   0.1      35.00



                                          Exhibit A ‐ Plan/DS                                                 13
        Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501      Pg. 24 of
                                                34




 Date       Category                           Description                              Time       Fee
                       Prepare for Wednesday's confirmation hearing, especially
                       logistics of Zoom videoconference; emails to Chiang and
2020-11-15 Plan/DS     Breslauer re same.                                                   0.3     105.00

                       Prepare for 11-18 confirmation hearng, outline arguments.
                       Includes phone conferences and email exchanges with Mr.
                       Breslauer re Cuker witness testimony, and email from Ms.
                       Fease re remote logistics (too many too quickly to
                       separately itemize). Phone calls (2) from Breslauer re
2020-11-16 Plan/DS     confirmation prep (0:10)                                             1.5     525.00

                       Prepare for tomorrow's confirmation hearing, including
                       review filed papers (including today's tentative), outline
                       arguments. Includes phone conferences with Mr. Breslauer
                       re hearing mechanics, oral argument, especially good-faith
2020-11-17 Plan/DS     reorganization purpose as addressed by tentative.                    5.4    1,890.00
                       Confirmation hearing. Travel to and from SWSS office (1.0.)
                       Prepare for, attend, and debriefing re confirmation of plan
2020-11-18 Plan/DS     (3.6).                                                               4.6    1,610.00
2020-11-20 Plan/DS     Draft confirmation order and findings/conclusions.                   1.2      420.00
                       Continue to draft confirmation order and
2020-11-24 Plan/DS     findings/conclusions.                                                2.5     875.00

                       Respond to Mr. Atalla re next steps for consummation or
2020-11-27 Plan/DS     implementation of the plan. Work on order and findings.              0.8     280.00
2020-11-29 Plan/DS     Work on order and findings.                                          1.4     490.00
                       Revise findings. Review court's tentative on Pillsbury status
                       conference, relationship to confirmation timing and
2020-11-30 Plan/DS     postconfirmation activities.                                         0.2      70.00



                                          Exhibit A ‐ Plan/DS                                                 14
        Case 18-07363-LA11    Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501   Pg. 25 of
                                                 34




 Date       Category                            Description                           Time       Fee
                       Revisions to draft confirmation order and
2020-12-01 Plan/DS     findings/conclusions, legal research re same.                      1.0    350.00

                       Post-hearing issues. Revise order and findngs per
                       comments, follow-up re today's lodgment (1.8). Review
                       email exchange regarding Pillsbury appeal in adversary
2020-12-03 Plan/DS     proceeding, relationship to confirmation issues (0.1).             1.9    665.00
                       Review Pillsbury objection to findings and conclusions,
                       email to Mr. Breslauer re same. Phone conference with Mr.
2020-12-10 Plan/DS     Breslauer re same.                                                 0.5    175.00
                       Two phone conferences with Mr. Atalla re status of entry of
                       confirmation paperwork, timing for going effective, update
                       regarding procedural and expert issues in the arbitration,
                       background and strategies regarding Wolfe/WLG. (0:56;
2020-12-11 Plan/DS     0:07).                                                             1.0    350.00
                       Work on disagreement with Pillsbury over exactly how to
                       describe certain court findings, including email exchanges
                       with Mr. Walker and Ms. Bender, revisions to draft as
2020-12-11 Plan/DS     lodged.                                                            2.1    735.00

2020-12-14 Plan/DS     Prepare response re Pillsbury objection, finalize findings.        1.0    350.00

                       Now that confirmation order has been entered, prepare for
                       plan effective date, including intake of confirmation order
                       and related documents,, prepare draft notice of accelerated
                       effective date given client suggestion, and related
                       preparations. Includes phone conference with Mr. Breslauer
2020-12-15 Plan/DS     re next steps, appeal considerations (0.4)..                       1.4    490.00




                                          Exhibit A ‐ Plan/DS                                             15
          Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501   Pg. 26 of
                                                  34




   Date      Category                            Description                           Time       Fee
                        Follow-up re plan implementation, including phone
                        conference with Mr. Breslauer re going effective, appeal
 2020-12-16 Plan/DS     possibilities.                                                     0.2     70.00
                        Phone conference with Mr. Breslauer regarding going
                        effective, continuing relationship between arbitration and
 2020-12-17 Plan/DS     plan consummation and implementation (0:03).                       0.1     35.00
                        Follow-up re plan effective date, possibility of appeal and
 2020-12-20 Plan/DS     motion to stay implmentation/consummation                          0.1     35.00
                        Brief consult with Mr. Breslauer re effective date and
 2020-12-21 Plan/DS     possible response from creditors.                                  0.1     35.00
                        Phone conference with Mr. Atalla regarding strategies for
                        plan implementation, especially if creditor appeals (0:57;
 2020-12-29 Plan/DS     billed only 0:24).                                                 0.4    140.00
                        Phone conference with Mr. Breslauer now that appeal
 2020-12-30 Plan/DS     period has expired without appeal. (n/c.)                         0.0      0.00
Total                                                                                   172.3 60,305.00




                                           Exhibit A ‐ Plan/DS                                             16
         Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501     Pg. 27 of
                                                 34




 Date       Category                            Description                             Time       Fee
                       Analysis of issues for Pillsbury MSJ hearing on July 9 and
                       assist Mr. Breslauer: choice-of-law considerations,
                       preferences for lawyer or client, tentative and relationship
                       to later-scheduled petition to compel arbitration, continuing
                       relevance (if any) of strong-arm powers, with emphasis on
                       creditors, and basic "secured-or-not" question with focus on
                       debtor, and ways to keep emphasis on the direct debtor-
2020-07-08 Claims      creditor question.                                                   0.6    210.00
                       Review notice regarding transcript, evaluate implications
                       for MSJ re Pillsbury, petition to compel arb, appeal, and
2020-07-17 Claims      plan                                                                 0.2     70.00

                       Attend to Henry activity and settlement efforts, including
                       evaluate relationship with existing Wal-Mart stipulation,
                       plan, three phone conferences with Mr. Breslauer regarding
2020-07-20 Claims      recent activity in W.D. Ark., settlement progress.                   0.5    175.00

                       Review and comment on tolling agreement and forbearance
2020-07-28 Claims      agreement of putative claims of debtor against insiders..            0.5    175.00
                       Review Shults settlement, comment and revise. Email to
                       Breslauer about how to present this to Pillsbury counsel for
2020-08-01 Claims      plan purposes, expediting settlement.                                1.4    490.00

2020-08-05 Claims      Review tentative re 08-06 ruling (Pillsbury adversary)..             0.1     35.00
                       Phone conference with Mr. Breslauer to help prepare for
                       this afternoon's hearing on Pillsbury's petition to compel
2020-08-06 Claims      arbitration.                                                         0.4    140.00
2020-08-10 Claims      Review and comment on Shults court-approval drafts.                  0.3    105.00




                                           Exhibit A ‐ Claims                                               1
         Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501     Pg. 28 of
                                                 34




 Date       Category                          Description                               Time       Fee
                       Review and comment on draft orders and judgment for
                       Pillsbury adversary proceeding (1.5). Phone conference with
2020-08-25 Claims      Mr. Breslauer re same (0.1).                                         1.6    560.00
                       Extended phone conference (1:04, but substantially
                       discounted) with Mr. Attala re Pillsbury discovery disputes,
                       especially whether insider issues can be addressed
2020-08-26 Claims      separately, email to Mr. Breslauer re same.                          0.4    140.00

2020-08-27 Claims      Phone call from Mr. Breslauer re Pillsbury discovery, etc.           0.1     35.00

                       Phone call from Mr. Breslauer re amendment to WLG
                       claim, request for administrative expense, possible
                       sanctions (0.2). Phone call from Mr. Breslauer re Pillsbury
                       objection to form of judgment, voluntary dismissal (pre-
2020-09-03 Claims      answer or MSJ) of other claims for relief, etc. (0.1).               0.3    105.00

                       Review draft stipulation for placeholder objection to
                       Pillsbury claim, evaluate alternatives, for simple procedure
2020-09-04 Claims      that refers or incorporates the AAA proceeding.                      0.7    245.00
                       Brief review of amended and expanded Wolfe claim and
                       emails from Mr. Breslauer and Mr. Atalla about amounts,
                       email to Mr. Breslauer re same, how to separate the
                       nominal issues re the substance of the claim from
2020-09-05 Claims      confirmation issues..                                                0.4    140.00

2020-09-19 Claims      Wolfe- email to Mr. Atalla re settlement issues. (No charge.)        0.0      0.00

                       Update regarding appellate papers, especially jurisdiction,
2020-09-21 Claims      coordination with other appeal, status of judgment.                  0.5    175.00



                                           Exhibit A ‐ Claims                                               2
         Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501     Pg. 29 of
                                                 34



 Date       Category                            Description                             Time       Fee
                       Evaluate appropriateness of special appellate counsel,
                       email to counsel, draft email to Mr. Atalla re same. (Actual
2020-09-22 Claims      time, more than 1.0; no charge.)                                     0.0       0.00
                       Two phone conference with Mr. Breslauer re Pillsbury
                       motion for stay pending appeal (0.7). Work on response to
                       Pillsbury motion for stay pending appeal, nature of
                       purported emergency, etc. (0.5). Review and comment on
2020-09-22 Claims      draft placeholder objection to Pillsbury claim (0.1).                1.3     455.00
                       Email to correct timeline for dispositions of objections to
2020-09-23 Claims      claims, analysis of cash needs.                                      0.4     140.00
                       Work throughout the day on opposition to Pillsbury
                       emergency motion for stay pending appeal, including review
                       the papers, prepare opposition, and evaluate consensual
                       disposition (6.4). Attention to procedural matters for the
2020-09-23 Claims      appeal itself (0.4)..                                                6.8    2,380.00

2020-09-26 Claims      Further update regarding Pillsbury's most recent filings.            0.5     175.00

                       Phone call from Mr. Breslauer re disposition of Pillsbury
                       motion for stay pending appeal and other appeal matters
2020-09-26 Claims      (0.2). Attention to procedural matters in the appeal (0.5).          0.7     245.00
                       Update re status of appeals, phone call to Michael
                       Breslauer re same, confirmation issues, special counsel (10
2020-10-01 Claims      minutes).                                                            0.5     175.00
                       Attend to appellate matters, including intake of latest
                       filings (including appellant documents referring to wrong
                       rules, email to Mr. Breslauer re considerations for record on
                       appeal, email to client re choice of counsel. Includes phone
                       conference with Mr. Atalla and one with Mr. Breslauer re
2020-10-02 Claims      same (0.2 total).                                                    1.7     595.00



                                           Exhibit A ‐ Claims                                                 3
         Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501      Pg. 30 of
                                                 34




 Date       Category                            Description                              Time       Fee
                       Attend to appellate procedural matters, particularly given
2020-10-03 Claims      Mr. Breslauer's illness.                                              0.2     70.00
                       Email exchange with Mr. Walker regarding upcoming
2020-10-04 Claims      status conferences in appeal.                                         0.1     35.00
2020-10-05 Claims      Update re continuance of status conferences (appeal)..                0.1     35.00

                       Review Pillsbury response to placeholder objection. Includes
                       phone conference with Mr. Breslauer re same, how it might
                       play into confirmation battles (0.5). Related analysis re
2020-10-23 Claims      confirmation effects, Pillsbury desire for plan protections.          0.9    315.00
                       Draft reply re Pillsbury response to placeholder objection.
2020-10-24 Claims      Email to Mr. Breslauer re same.                                       0.2     70.00
                       Phone conference with Mr. Breslauer re strategies for
                       Torrey Partners objection to claim. Review and comment on
                       reply ISO objection to Pillsbury claim. (Actual time, 0.3;
2020-10-28 Claims      courtesy write-off.)                                                  0.0      0.00
                       Intake of Wolfe response to objection to claim, start to
                       outline long-term disposition (in addition to reply). Email to
                       Mr. Breslauer re same. (Could easily be categorized to
                       confirmation, since the strategies may implicate
2020-10-31 Claims      confirmation as well.)                                                0.7    245.00
                       Review response to objection from Modus eDiscovery,
                       stipulation regarding WLG, how any of this affects
2020-11-04 Claims      confirmation, calendaring.                                            0.4    140.00
                       Phone conference with Mr. Breslauer re proposal from Ms.
                       Rosing, integration with upcoming status conference on
2020-11-18 Claims      claim allowance.                                                      0.2     70.00
                       Update regarding Wolfe WLG claim hearing, language for
2020-11-19 Claims      creditor in confirmation order.                                       0.1     35.00



                                           Exhibit A ‐ Claims                                                4
          Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501    Pg. 31 of
                                                  34




   Date      Category                            Description                            Time       Fee
                        Phone conference with Mr. Breslauer re claims litigation.
                        Review tentative ruling about MODUS, email to Mr.
 2020-12-07 Claims      Breslauer re same, WLG                                              0.3     105.00
                        Phone conference with Mr. Breslauer re strategies for
                        streamlining the WLG litigation (0:8). Second phone
 2020-12-08 Claims      conference with Mr. Breslauer re same (n/c).                        0.8     280.00
 2020-12-10 Claims      Phone call from Mr. Breslauer re WLG reply (0:07).                  0.1      35.00
                        Review and comment on draft appeal brief (responding to
                        Pillsbury adversary). (Actual time 3.3 hours; discount of
 2020-12-27 Claims      2.3.)                                                               1.0     350.00
                        Two phone conferences (0:07 and 0:50) with Mr. Breslauer
                        regarding Wolfe's vague and possibly evasive explanation of
                        accounting transactions, need for further investigation,
                        potential infirmities with respect to work done prepetition,
                        and procedural tools for addressing all the above. (Time
 2021-01-02 Claims      discounted to 0:30.)                                                0.5     175.00

                        Two phone conferences (0:17 and 0:16) with Mr. Breslauer
                        regarding further evaluation of Wolfe/WLG issues,
                        especially lack of clarity in the record, and appropriate
 2021-01-03 Claims      procedures re same. (Time discounted to 0:12.)                      0.2      70.00
                        Follow-up on weekend discussions about Wolfe/WLG
 2021-01-04 Claims      litigation, review WLG drafts, comment on same.                     0.5      175.00
Total                                                                                      26.2    9,170.00




                                            Exhibit A ‐ Claims                                                5
          Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16   Doc 501   Pg. 32 of
                                                  34




   Date      Category                           Description                            Time       Fee
                        Work on employment application and supporting
 2020-07-14 Fees        declaration, due diligence re same.                                0.4     140.00
                        Revise application to approve employment, brief email
 2020-08-04 Fees        exchange with Mr. Breslauer re same.                               1.3     455.00
                        Revise application to approve employment, email exchange
 2020-08-05 Fees        with Mr. Atalla.                                                   1.1     385.00
 2020-08-07 Fees        Follow-up with client re employment application; file              0.2      70.00
                        B: Phone conference with Mr. Ortiz regarding his questions
                        about app to approve Broken-Bench employment. Email to
 2020-08-20 Fees        him re same.                                                       0.2      70.00

                        Attend to UST concerns re due diligence, including review
 2020-08-21 Fees        documents, phone conference with Mr. Breslauer re scope.           0.5     175.00
                        Phone conference with Mr. Breslauer re responding to
 2020-08-25 Fees        inquiry from Mr. Ortiz. (No charge.)                               0.0       0.00
                        Attend to USTP questions about Broken-Bench
                        employment, including review and comment on Breslauer
                        draft email. Attention to email exchange regarding
 2020-08-27 Fees        ostensible concerns of UST.                                        0.1      35.00
                        Further attention to UST concerns about review and
                        disclosures, including email exchange with Mr. Breslauer
                        and review of, among other documents, claims register and
 2020-08-28 Fees        conflicts database.                                                0.1      35.00
                        Run conflicts search on creditors listed in schedules and
                        claims register, prepare supplemental declaration. (Total
 2020-09-01 Fees        time 1.2; discounted to 0.1.)                                      0.1       35.00
Total                                                                                      4.0    1,400.00




                                 Exhibit A ‐ Employment and Compensation                                     1
         Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:05:16    Doc 501      Pg. 33 of
                                                 34




  Date      Category                            Description                               Time       Fee
                       Intake and review of background information for the case,
                       including earlier draft of plan, statement of financial affairs
                       and schedules, as amended from time to time, and
 2020-07-08 Admin      calendaring items.                                                     1.1    385.00
                       Comprehensive attention to calendaring as we move
 2020-08-10 Admin      forward toward DS approval.                                            0.3    105.00

                       Phone conference with Mr. Breslauer re Wolfe/WLG motion
                       to approve employment and related issues (0:09; no charge).
                       Intake of Wolfe paperwork and calendaring (no charge).
                       Cursory review of draft November operating report.
                       Attention to calendaring. Attention to client concerns about
                       presentation of disputes to "court" while Judge Adler's
 2020-12-18 Admin      courtroom is dark. Email to Mr. Breslauer re same.                     0.8    280.00
Total                                                                                         2.2    770.00




                                           Exhibit A ‐ Admin                                                  1
Case 18-07363-LA11         Filed 01/28/21       Entered 01/28/21 17:05:16            Doc 501    Pg. 34 of
                                                  34




                                     United States Bankruptcy Court
                                  for the Southern District of California

Debtor: Cuker Interactive, LLC
Case No. 18‐07636‐LA11
Petition Date: December 13, 2018

Fee Application Summary

Applicant: The Broken‐Bench Law Firm
Client: Cuker Interactive, LLC, debtor in possession
Order approving employment: September 22, 2020

First and Final Period
July 8, 2020, through January 5, 2021

 Project Category                   Hours                                   Amount Requested
 Plan and Disclosure Statement
 Claims
 Employment and Compensation
 Administration
 Total
 (Discount)
 Total Requested
             Category                             Hours                                Fees
 Plan                                                           172.3                          60,305.00
 Claims                                                          26.2                            9,170.00
 Fees                                                             4.0                            1,400.00
 Admin                                                            2.2                              770.00
 Total                                                          204.7                          71,645.00
 (Discount)                                                       n/a                          (5,045.00)
 Total Requested                                                  n/a                          66,600.00




                                                Exhibit B
